Citation Nr: 1544834	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-17 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a left wrist disability. 

2. Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1978 to July 1979. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The issue of entitlement to service connection for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An April 1980 rating decision denied service connection for a left wrist disability on the basis that the disability existed prior to service, and a February 2010 rating decision declined to reopen that claim on the basis that no new and material evidence was received.

2.  The Veteran did not appeal the February 2010 rating decision or submit documentation constituting new and material evidence within the one-year appeal period.

3.  Evidence received since the time of the final February 2010 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left wrist disability.






CONCLUSIONS OF LAW

1.  The February 2010 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302,  20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left wrist disability is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Legal Criteria and Analysis

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a left wrist disability.

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A (f) (2014). Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2015). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The United States Court of Appeals for the Federal Circuit (Court) has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). The Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014). Elkins v. West, 12 Vet. App. 209 (1999). Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). The law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010). To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record. Id.  

In August 1979, the Veteran filed a claim to establish service connection for a left wrist disability. That claim was denied in an April 1980 rating decision. This rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period.
Accordingly, the April 1980 rating decision is final. 38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In November 2009, the Veteran filed two written statements that were construed as a petition to reopen his claim of entitlement to service connection. A February 2010 rating decision denied the Veteran's request on the basis that the evidence submitted was not new and material. This rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period. Accordingly, the February 2010 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104,  20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In October 2011, the Veteran filed a petition to reopen his claim of entitlement to service connection. A March 2012 rating decision reopened the Veteran's claim on the basis of new and material evidence, but confirmed and continued the previous denial of the claim on the merits. However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted). As the February 2010 rating decision is the last final disallowance regarding this claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis. The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material. Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence associated with the claims file since the February 2010 rating decision includes two October 2011 lay statements from the Veteran, a January 2012 VA medical examination report, and May 2014 and June 2014 statements from the Veteran's representative. These documents all qualify as new evidence because they were not of record at the time of the February 2010 rating decision.

The Veteran's October 2011 lay statements and May/June 2014 representative statements are material because they suggest that the Veteran aggravated a preexisting injury while in-service which resulted in his discharge. Specifically, the Veteran reported that he was able to perform his in-service duties until he fell off an obstacle course, after which his left wrist worsened, leading to his discharge. Said statements are also material because they suggest that the Veteran was unclear as to the meaning of the disability waiver he signed prior to his discharge. Thus, the collective evidence is material because it relates to established facts necessary to substantiate the Veteran's claim of entitlement to service connection for a left wrist condition on the basis of aggravation of a preexisting disability.  

Accordingly, the Board finds that new and material evidence has been received since the prior final denial of this claim in February 2010. Shade, 24 Vet. App. at 117. The claim to entitlement to service connection for a left wrist disability is thus reopened.  


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a left wrist disability is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for a left wrist disability. Having reopened the Veteran's claim, the Board finds that further development is needed prior to adjudicating the claim on its merits.

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of entry examination. That presumption can be rebutted by clear and unmistakable evidence that a disability existed prior to service and was not aggravated by service. See Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).

In the Veteran's October 1978 Report of Medical History, which accompanied his medical entrance examination, the Veteran reported that he broke his left arm at the age of 16. In the same Report, the Veteran's medical examiner stated that the Veteran had suffered a broken radius at the age of 16, but had full use of his arm at the time of entry into service. These representations raise two questions: first, whether there is clear and unmistakable evidence that the Veteran's left wrist disability existed prior to service, and second, whether there is clear and unmistakable evidence that the preexisting wrist disability was aggravated in-service.

The January 2012 VA examination does not adequately address these questions. The examiner opined that the Veteran's claimed condition of a left wrist disability was less likely than not proximately due to the Veteran's military service. In doing so, the examiner noted that the Veteran's left wrist injury occurred prior to service, and that there was no evidence the disability was aggravated beyond any normal progression of the disease. However, the examiner did not address the potential relationship between the Veteran's left arm injury as reported during his entrance examination, the examiner's determination that the Veteran maintained full use of his radius at the time of entry, and the Veteran's current claim of a left wrist disability.

As such, the VA examiner's report is inadequate and remand for a new VA examination is now warranted. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that an examination that provides an etiology opinion without a rationale is inadequate). 

Lastly, the Board finds that there may be outstanding Social Security Administration (SSA) disability records. Specifically, the January 2012 VA examination references an October 2009 functional capacity evaluation performed as part of the Veteran's application for "SSDI" (Social Security Disability Insurance). To date, the Veteran's SSA records have not been requested or otherwise obtained. On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from March 2012 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Obtain from the SSA all records associated with the Veteran's claim for Social Security disability benefits.  All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Thereafter, provide the Veteran with a new VA wrist examination. After assessing the current nature of any existing left wrist disability, the examiner should offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that a left wrist disability existed prior to service.  The examiner must provide a complete rationale for any opinion offered.

If the examiner finds that the Veteran's left wrist disability clearly and unmistakably existed prior to service, then the examiner is requested to offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that the pre-existing left wrist disability was not aggravated by service including the Veteran's fall off an obstacle course in service.  In other words, is it clear and unmistakable that any worsening of the left wrist disability was due to the natural progression of the disability.
Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

If the examiner finds that a left wrist disability did not clearly and unmistakable exist prior to service, or that it was not clearly and unmistakably not aggravated by service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left wrist disability began in service, was caused by service, or is otherwise related to service.

In formulating the opinion, the examiner is further advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond. Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


